DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed February 2, 2022, in response to the Office Action of December 29, 2021, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 1-9) and the species of SEQ ID NO:1 and composition further comprising an additional peptide SEQ ID NO:4. Claims 1-20 are pending. Claims 10-20 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 3 and 4 are withdrawn as being drawn to non-elected species. Claims 1, 2, and 5-9 are currently under prosecution as drawn to the elected species.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title relevant to AGGF1 immunogenic compositions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



3.	Claim(s) 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/191666, Stransky et al, claiming priority to June 10, 2014.
Stransky et al teach a vaccine immunological composition comprising a fusion protein SEQ ID NO:2 conjugated to an immunogen or protein capable of enhancing an immune response to the fusion protein (carrier), wherein SEQ ID NO:2 comprises a fusion of cancer neoepitopes of AGGF1:RAF1, and wherein AGGF1 of SEQ ID NO:2 comprises a sequence of instant SEQ ID NO:1 at amino acids 198-206, and the additional cancer neoepitope peptide RAF1 of SEQ ID NO:2 comprises a sequence of instant SEQ ID NO:4 (see sequence alignments below) ([10]; Figure 2; [23]; [27]; [28]; [50]; [52]).
It is noted that claim 1 recites the peptide comprises “a sequence of” SEQ ID NO:1 which reasonably encompasses “any sequence found in” SEQ ID NO:1, including partial sequences of SEQ ID NO:1. Similarly, claim 6 recites the additional peptide has “a sequence of” SEQ ID NO:4, which reasonably encompasses “any sequence found in” SEQ ID NO:4, including partial sequences of SEQ ID NO:4 as small as two consecutive amino acids.
It is noted that the preamble recitation of “vaccine to treat” various cancers and “vaccine for administration to a mammal” in claims 7-9 for the claimed composition is merely suggestive of an intended use and is not given weight for purposes of comparing the claims with the prior art.  The claims read on the active ingredients per se, which are the carrier coupled to the peptide (see MPEP 2111.02).

SEQ ID NO:1
RESULT 5
BCK04268
ID   BCK04268 standard; protein; 660 AA.
XX
AC   BCK04268;
XX
DT   11-FEB-2016  (first entry)
XX
DE   AGGF1-RAF1 fusion protein, SEQ ID 2.
XX
KW   AGGF1 protein; RAF proto-oncogene serine-protein kinase;
KW   RAF proto-oncogene threonine-protein kinase; RAF1 protein;
KW   Raf 1 protein kinase; adenocarcinoma;
KW   angiogenic factor with G patch and FHA domains 1; c-Raf protein; cancer;
KW   cell proliferation; cytostatic; diagnostic test; drug screening;
KW   fusion protein; melanoma; prostate tumor; protein detection;
KW   protein therapy; proto-oncogene c-RAF; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..290
FT                   /note= "AGGF1 protein"
FT   Region          266..315
FT                   /note= "This region is specifically claimed in claim 46 
FT                   of the specification"
FT   Region          281..300
FT                   /note= "This region is specifically claimed in claim 46 
FT                   of the specification"
FT   Region          286..295
FT                   /note= "This region is specifically claimed in claim 46 
FT                   of the specification"
FT   Region          291..660
FT                   /note= "RAF1 protein"
XX
CC PN   WO2015191666-A2.
XX
CC PD   17-DEC-2015.
XX
CC PF   10-JUN-2015; 2015WO-US035019.
XX
PR   10-JUN-2014; 2014US-0010242P.
XX
CC PA   (BLUE-) BLUEPRINT MEDICINES CORP.
XX
CC PI   Kim JL,  Stransky N;
XX
DR   WPI; 2015-81811Q/05.
DR   N-PSDB; BCK04267.
XX
CC PT   Detecting presence of RAF proto-oncogene serine/threonine-protein kinase 

CC PT   with reagent that detects RAF1 fusion to determine whether RAF1 fusion is
CC PT   present.
XX
CC PS   Claim 35; SEQ ID NO 2; 58pp; English.
XX
CC   The present invention relates to a method for detecting the presence of 
CC   RAF proto-oncogene serine/threonine-protein kinase (RAF1/proto-oncogene c
CC   -RAF/c-Raf) fusion in a biological sample. The method involves contacting
CC   the biological sample with a reagent that detects RAF1 fusion to 
CC   determine whether RAF1 fusion is present. The invention further relates 
CC   to: (a) a method of diagnosing a patient; (b) a method for determining a 
CC   therapeutic regimen for treating a cancer in a human subject; (c) a 
CC   method for identifying a patient likely to respond to treatment with RAF1
CC   inhibitor or RAF1 fusion inhibitor; (d) a method for stratifying a 
CC   patient population by detecting RAF1 fusion; (e) a method of treating a 
CC   patient; (f) a method for inhibiting the proliferation of cells 
CC   containing RAF1 fusion; (g) a method for reducing an activity of RAF1 
CC   fusion; (h) a method for treating a condition mediated by aberrant RAF1 
CC   expression or activity, a condition characterized by overexpression of 
CC   RAF1, or a cancer by administering a therapeutic amount of RAF1 inhibitor
CC   or RAF1 fusion inhibitor to the subject; (i) a method for identifying an 
CC   agent useful for treating prostate adenocarcinoma and melanoma; and (j) a
CC   method for identifying an agent that modulates the activity of RAF1 
CC   fusion, comprising contacting RAF1 fusion with a candidate agent; and 
CC   detecting a change in a parameter associated with RAF1 fusion. The 
CC   present sequence represents a fusion protein comprising angiogenic factor
CC   with G patch and FHA domains 1 (AGGF1) and RAF1 protein, which is useful 
CC   for treating above-mentioned diseases.
XX
SQ   Sequence 660 AA;

  Query Match             92.7%;  Score 38;  DB 23;  Length 660;
  Best Local Similarity   88.9%;  
  Matches    8;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEAALSQTG 9
              ||||:||||
Db        198 AEAAVSQTG 206

Additional peptide SEQ ID NO:4
Instant SEQ ID NO:4:                                           1 NRGLKKKKQ 9
AGGF1:RAF1 fusion SEQ ID NO:2 (Figure 2): 575   RG              576

Examiner Suggestion: Examiner suggests amending claim 1 to recite: “…coupled to a peptide comprising [[a]] the sequence of SEQ ID NO:1…” to obviate the rejection.

4.	Conclusion: No claim is allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Laura B Goddard/Primary Examiner, Art Unit 1642